Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1-20 are pending and presented for examination on the merit.


Claim Objections
Claims 2 and 3 are objected to because “m2/g” should be corrected to “m2/g”.  
Claim 19 is objected to because subscripts should properly be used in chemical formulas. For example, “LiPF6” should be corrected to “LiPF6”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CN 1808745 to Sun (cited by Applicant; machine translation provided for citation).
Regarding claim 1, Sun teaches an electrochemical device, e.g. a lithium ion secondary battery, comprising a cathode, an anode, and an electrolytic solution ([0017]; [0030-34]), wherein the anode comprises a carbon material, e.g. graphite materials ([0017]; [0036]), and a thickening agent such as hydroxypropyl methyl cellulose (HPMC) ([0027]), and the electrolytic solution comprises propionate ([0034]).
Even if Sun does not expressly teach an example combining the claimed elements, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the claimed invention, motivated by the fact that Sun teaches all the claimed elements and so the skilled artisan would have obtained expected results combining known elements to produce a known product. 
Regarding claims 2 and 3, Sun teaches that the specific surface area of the carbon material is 3 m2/g or less ([0017-19]). A prima facie case of obviousness exists In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05[R-5].
Regarding claims 4 and 5, Sun teaches that the carbon material is artificial graphite ([0007]; [0017]).
Regarding claims 8-10, Sun teaches that the propionate is, e.g. ethyl propionate ([0034]), and that reads on the claimed formula 1 of claim 8. 
Regarding claims 19, Sun teaches that the electrolytic solution further comprises, e.g. LiPF6 ([0057]).
Regarding claims 20, Sun teaches an electronic device ([0004]) comprising an electrochemical device, e.g. a lithium ion secondary battery, comprising a cathode, an anode, and an electrolytic solution ([0017]; [0030-34]), wherein the anode comprises a carbon material, e.g. graphite materials ([0017]; [0036]), and a thickening agent such as hydroxypropyl methyl cellulose (HPMC) ([0027]), and the electrolytic solution comprises propionate ([0034]).
Even if Sun does not expressly teach an example combining the claimed elements, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the claimed invention, motivated by the fact that Sun teaches all the claimed elements and so the skilled artisan would have obtained expected results combining known elements to produce a known product. 

Claims 1, 4, 5, 8-10, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0091775 to Lee et al. (cited by Applicant).
Regarding claim 1, Lee et al. teaches an electrochemical device, e.g. a lithium secondary battery, comprising a cathode, an anode and an electrolytic solution (abstract; [0015]; [0024]), wherein the anode comprises a carbon material as a conduction agent ([0015]; [0018]; [0034]; [0036]) and/or as an active material ([0038]) and a water-dispersible binder such as hydroxypropylmethyl cellulose ([0015]; [0020]; [0028]; [0029]), and the electrolytic solution comprises propionate ([0045]).
Even if Lee et al. does not expressly teach an example combining the claimed elements, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the claimed invention, motivated by the fact that Lee et al. teaches all the claimed elements and so the skilled artisan would have obtained expected results combining known elements to produce a known product. 
Regarding claims 4 and 5, Lee et al. teaches that the carbon material is artificial graphite ([0036]; [0038]).
Regarding claims 8-10, Lee et al. teaches that the propionate is, e.g. propionate ethyl ([0045]), and that reads on the claimed formula 1 of claim 8. 
Regarding claims 12, 13, and 15-17, Lee et al. teaches that the electrolytic solution further comprises an additive, and the additive is, e.g. fluoroethylene carbonate (abstract; [0015]; [0024]; [0041]).
Regarding claim 14, Lee et al. teaches that the fluoroethylenecarbonate (FEC) is included in an amount of 10 to 15 wt % based on a total amount of the non-aqueous electrolyte solution including the fluoroethylenecarbonate (FEC) ([0016]). 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sun or Lee et al. as applied to claim 1 above, in view of US 2006/0003232 to Jung et al.
Regarding claim 6, Sun or Lee et al. teaches that the negative electrode active material includes a carbon material such as graphite (Sun ([0017]; [0036], Lee [0038]), but does not expressly teach that the anode further comprises one or more of a silicon material, a silicon-carbon composite material, a silicon-oxygen material, an alloy material and a lithium-containing metal composite oxide material.
Jung et al. also relates to a lithium secondary battery and teaches an anode comprising a negative active material that may include carbonaceous materials such as graphite and may also comprise a metal capable of alloying with lithium, and a mixed material comprising the carbonaceous material and the alloying metal. Nonlimiting examples of metals capable of alloying with lithium include Al, Si, Sn, Pb, Zn, Bi, In, Mg, Ga, Cd, Ge, and similar metals (abstract; [0016]; [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the claimed anode in the electrochemical device of Sun or Lee et al., motivated by the fact that Jung et al. demonstrates at least one combination of known negative electrode active materials such as a mixed material comprising the carbonaceous material and the alloying metal 
Regarding claim 7, Sun or Lee et al. teaches hydroxypropyl methylcellulose (Sun [0027], Lee [0015]; [0020]; [0028]; [0029]), but does not expressly teach that the hydroxyalkyl methylcellulose is selected from one or more of hydroxyalkyl methylcellulose sodium and hydroxyalkyl methylcellulose lithium, and the alkyl has 1-8 carbon atoms.
Jung et al. teaches that a water-soluble thickener may include a cellulose-based compound such as hydroxypropylmethyl cellulose-alkali metal salt. The alkali metal in the cellulose-alkali metal salt is selected from the group consisting of Na, K, or Li ([0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the claimed hydroxyalklyl methylcellulose in the electrochemical device of Sun or Lee et al., motivated by the fact that Jung et al. teaches that the cellulose-alkali metal salt prevents reduction of both the electron conduction path and the ionic conduction path and also prevents increases in the internal resistance of the battery. In the absence of an alkali metal salt, such increases in the internal resistance of the battery would occur due to the use of the non-conductive material of the cellulose compound and a water soluble binder. Prevention of the increase in the internal resistance of the battery is important because such an increases results in the rapid deterioration of the discharge characteristics ([0025]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sun or Lee et al. as applied to claim 1 above, in view of CN 105826600 to Zhan et al. (cited by Applicant; machine translation provided for citation).
Regarding claim 11, Sun or Lee et al. teaches that the electrolytic solution comprises propionate (Sun [0034], Lee [0045]), but does not expressly teach the content of the propionate per claim 11.
Zhan et al. also relates to a lithium ion battery and teaches that the electrolyte comprises propyl propionate (PP) in a range from 5 wt% to 40 wt% (abstract; [0011-15]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the claimed content of the propionate in the electrochemical device of Sun or Lee et al., motivated by the fact that Zhan et al. demonstrates an electrolyte having an overlapping range of propionate content ([0011-15]) and teaches that by optimizing the solvent, controlling the content of ethylene carbonate (EC), a gas-producing solvent in the solvent, and adding propyl propionate (PP) and fluorobenzene (FB) to the electrolyte that can improve the electrode/electrolyte interface, inhibit electrolysis. The decomposition of the liquid reduces the gas production of the battery, thereby improving the high-temperature storage performance of the lithium-ion battery ([0039]).

Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sun as applied to claim 1 above, in view of CN 105826600 to Zhan et al. (cited by Applicant; machine translation provided for citation).
Regarding claims 12-18, Sun does not expressly teach the claimed additive in the electrolytic solution per claims 12-17. Sun teaches that the electrolytic solution comprises propionate ([0034]), but does not expressly teach the content of the propionate, and, as a result, does not expressly teach the claimed range of content of the propionate relative to the additive per claim 18.
Zhan et al. also relates to a lithium ion battery and teaches that the electrolyte comprises propyl propionate (PP) in a range from 5 wt% to 40 wt% (abstract; [0011-15]) and an additive such as fluoroethylene carbonate (FEC) in an amount of 1% to 6% ([0016]; [0021]; [0032]). The fluoroethylene carbonate corresponds to the claimed additive per claims 12, 13, and 15-17, the amount overlapping with the claimed range of claim 14. The content of the propionate to the additive falls within or overlaps with the claimed range per claim 18 (see also [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the claimed additive such as fluoroethylene carbonate in the electrolytic solution of Sun, motivated by the fact that Zhan et al. teaches that the FEC in the taught amount can form an excellent SEI on the negative electrode to ensure excellent cycling performance of the battery ([0032]; [0033]; [0040]). It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the claimed range of content of the propionate to the additive in the electrolytic solution of Sun, motivated by the fact that Zhan et al. teaches that optimizing and adjusting the ratio of mixed solvents can improve the wettability between the electrolyte and the electrode and the ion diffusion at the interface and optimize the battery performance, and optimizing the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENG M CHAN whose telephone number is (571)270-5859.  The examiner can normally be reached on 9 am - 5:30 pm on Monday and 9 am - 3 pm from Tuesday to Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/Heng M. Chan/           Examiner, Art Unit 1725                                                                                                                                                                                             


/BASIA A RIDLEY/           Supervisory Patent Examiner, Art Unit 1725